per curiam :
Prescindiendo del procedimiento administra-tivo establecido en la Ley de Protección Social por Accidentes de Automóviles, Ley Núm. 138 de 1ro. de julio de 1969, 9 L.P.R.A. sees. 2051 a 2065, el recurrido Hiram Quiñones instó una demanda contra la recurrente Administración de Compensaciones por Accidentes de Automóviles, reclamando el pago inmediato de ciertos servicios médico-hospitalarios. Alegó que como consecuencia de un accidente automovilístico había desarrollado una uremia crónica que requería trata-miento urgente de hemodiálisis; que el Gerente de Distrito de la A.C.A.A. se había negado a darle este tratamiento, y, que prescindió del requisito de agotar el remedio administrativo porque éste constituía una gestión inútil e inefectiva. A soli-citud del recurrido el tribunal de instancia dictó una Orden de Entredicho Provisional ordenándole a la A.C.A.A. el pago inmediato del costo del tratamiento requerido. Posteriormente dictó sentencia declarando con lugar la demanda y ordenán-dole a la recurrente el pago de todos los servicios médico-hospitalarios relacionados con la enfermedad del recurrido más las costas y honorarios de abogado.
No conforme con dicha sentencia la recurrente A.C.A.A. interpuso recurso de revisión aduciendo contra la misma que el tribunal de instancia no tenía jurisdicción en el caso por haberle sido reservada a ella la jurisdicción primaria, en *748virtud de las disposiciones de la mencionada Ley de Protección Social por Accidentes de Automóviles. También señaló como error que el recurrido no agotó los remedios administrativos.
Considerando que, efectivamente el tribunal de instancia incidió al asumir jurisdicción original en el caso, concedimos al recurrido término para que mostrara causa por la cual no debíamos revocar la sentencia recurrida. Oportunamente com-pareció el recurrido ofreciendo como argumentos de su caso los expuestos en su Escrito de Oposición a la Expedición del Auto de Revisión. Hemos considerado dichos argumentos y no nos convencen.
La Sec. 11 de la Ley de Protección Social por Accidentes de Automóviles, 9 L.P.R.A. see. 2061, establece un procedimiento para la adjudicación de reclamaciones de los beneficios conferidos por dicha Ley. Este procedimiento consiste en: 1) investigación de la reclamación por el Director Ejecutivo, 2) celebración de audiencia pública ante el Director Ejecutivo o un examinador designado por éste, debiendo llevar un récord de los procedimientos y de toda la prueba, 3) notificación al reclamante de las decisiones del Director Ejecutivo con las determinaciones y conclusiones de éste, 4) apelación ante la Junta de Directores de la A.C.A.A. mediante la celebración de audiencia pública, y, 5) finalmente, revisión ante el Tribunal Superior.
El procedimiento anterior debe ser agotado antes de acudirse a los tribunales por la única vía disponible, que es la de revisión. A.C.A.A. v. Tribunal Superior, 101 D.P.R. 518 (1974). El recurrido, sin embargo, en vez de seguir este procedimiento, instó una demanda separada ante el tribunal de instancia para dilucidar la compensabilidad de su reclamación. Arguye que se debe prescindir en su caso del requisito de agotar los remedios administrativos ya que se encuentra padeciendo de una enfermedad crónica que requiere un tratamiento *749inmediato y costoso. (1) Apoya su posición en la regla de ex-clusión sentada en Vda. de Iturregui v. E.L.A., 99 D.P.R. 488 (1970), al efecto de que se puede prescindir de agotar los re-medios administrativos cuando la acción administrativa ha de causar un daño inminente material, sustancial y no teórico o especulativo, o, el recurso administrativo constituye una ges-tión inútil, inefectiva y no ofrece proveer un remedio ade-cuado.
La doctrina de agotamiento de remedios administrativos sólo determina la etapa en que se puede obtener la revisión judicial de una determinación administrativa. E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506 (1964). No altera la jurisdicción primaria del organismo administrativo para formular la determinación inicial cuya revisión se interesa. El alcance pues de la regla que exime el agotamiento de remedios administrativos se limita únicamente a obviar el procedimiento de revisión interna de la agencia para acelerar la revisión judicial ante los tribunales.
La aplicación de la regla de exclusión de la doctrina de agotamiento de remedios administrativos al caso de autos sólo tendría el efecto de permitirle al recurrido Quiñones revisar ante el Tribunal Superior la negativa del Director Ejecutivo a pagarle los servicios médico-hospitalarios sin necesidad de agotar el remedio de apelación ante la Junta de Directores de la A.C.A.A., establecido en el citado Art. 11. En forma alguna dicha doctrina autoriza la presentación de una demanda separada contra la A.C.A.A. cf. A.C.A.A. v. Tribunal Superior, supra.
Como hemos visto, el recurrido acudió directamente al Tribunal Superior sin darle una oportunidad al Director Eje-cutivo de considerar su prueba y de hacer un récord de los procedimientos que pudieran servir de base para la revisión *750judicial. Las circunstancias aducidas por él — enfermedad cró-nica que requiere tratamiento inmediato y costoso — puede, sin duda, justificar la regla de exclusión de la doctrina de remedios administrativos, una vez que él le haya dado la oportunidad al Director Ejecutivo de la A.C.A.A. de considerar su prueba y de hacer una adjudicación sobre la compensabili-dad de su enfermedad.

Se expide el auto y se dictará sentencia revocando la recurrida.

El Juez Asociado, Señor Irizarry Yunqué, concurre con el resultado en voto separado, con el cual concurren los Jueces Asociados, Señores Dávila y Martín.

 Surge de la sentencia recurrida que el recurrido requiere trata-miento de hemodiálisis tres veces por semana a un costo de $150.00 cada tratamiento.